Exhibit 10.31

 

LOGO [g851678ex1031.jpg]

December 1, 2014

Sudhir Agrawal

c/o Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Dear Sudhir:

The purpose of this letter is to confirm the agreement between you and Idera
Pharmaceuticals, Inc. (the “Company”) with respect to your new role with the
Company and the implications of your new role under the terms of the Employment
Agreement, dated October 19, 2005, as amended, between you and the Company (the
“Employment Agreement”).

You and the Company have agreed that, effective as of December 1, 2014 (the
“Effective Date”), you shall cease to serve as President and Chief Executive
Officer of the Company and shall instead be employed as the President of
Research of the Company. Your employment shall continue to be subject to and on
the terms and conditions set forth in the Employment Agreement but for (i) the
change in position and (ii) the agreement by you and the Company that your
target bonus as referenced in Section 5(b) of the Employment Letter shall be
fixed at 50% rather than the 20-70% range currently provided for in
Section 5(b). In your role as President of Research, you shall have the duties
and responsibility customarily assigned to the President of Research with such
other duties not inconsistent therewith as may from time to time be assigned to
you by the Chief Executive Officer and shall perform your duties and
responsibilities subject to the direction and supervision of the Chief Executive
Officer of the Company and the terms and conditions of the Employment Agreement.
From and after the Effective Date, you shall report solely to the Chief
Executive Officer.

You hereby acknowledge and agree that, notwithstanding anything to the contrary
set forth in Section 6(e) of the Employment Agreement, the transition of your
employment from President and Chief Executive Officer to President of Research
of the Company, and the changes in your authority, duties, responsibilities and
reporting structure associated with such event, shall not constitute Good Reason
(as defined in the Employment Agreement) and that you will not and may not
terminate your employment for Good Reason on the basis of such event and
changes.

In consideration of the foregoing agreements, the Company hereby agrees that the
vesting of any and all stock options held by you as of the date of this letter
shall be accelerated such that, as of the date of this letter, such options
shall be deemed vested to the extent such options would have been vested had you
continued to be employed by the Company on October 19, 2017, and any portion of
such options that remain unvested after giving effect to such acceleration shall
continue to vest in accordance with their respective terms.



--------------------------------------------------------------------------------

Except as modified by this letter, all other terms and conditions of the
Employment Agreement shall remain in full force and effect. This letter may be
executed in counterparts, each of which shall be deemed to be an original, and
all of which shall constitute one and the same document.

Please indicate your agreement with the foregoing by signing in the place
provided below.

Very truly yours,

 

IDERA PHARMACEUTICALS, INC.

By:

/s/ James Geraghty

Name:

James Geraghty

Title:

Chairman of the Board

Acknowledged and agreed as of the date first written above:

/s/ Sudhir Agrawal

Sudhir Agrawal